DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because it begins with the implied phrase “In an example”.  See MPEP § 608.01(b).
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hill et al. (US 2008/0193249 hereinafter “Hill”).
In regards to claim 1, Hill discloses a fitting assembly configured to visibly indicate nut tightness when coupling a first component to a second component, the fitting assembly comprising: 
a nut (10) comprising a threaded portion (22) and a chamber portion (12), wherein the chamber portion comprises one or more through-holes (shown in fig. 1); 
an indicator (20) slidably disposed within the chamber portion; 
a retainer (34) assembly disposed within the chamber portion and configured to interlock with an inner surface of the nut (shown in fig. 3); and 
a spring (14) disposed within the chamber portion between, and engaging, the indicator and the retainer assembly, 
wherein the retainer assembly is configured to interface with the spring to retain the spring within the chamber portion (shown in fig. 3), and 
wherein the fitting assembly is configured to receive the first component and the second component such that, when the nut is rotated, a visibility of the indicator through the one or more through-holes changes (figs. 3-4 show this capability).
In regards to claim 2, Hill further discloses when the nut is rotated, the spring is compressed between the indicator and the retainer assembly and the indicator becomes less visible through the one or more through-holes (shown between figs. 3-4).
In regards to claim 3, Hill further discloses when the nut is rotated, the spring is compressed between the indicator and the retainer assembly and the indicator becomes more visible through the one or more through-holes (figs. 3-4 show this capability).
In regards to claim 4, Hill further discloses the indicator, the retainer assembly, the spring, and the chamber portion are annular and configured to receive the first component (shown in fig. 1), and wherein the threaded portion is configured to threadably engage with the second component and receive at least a portion of the first component (fig. 1 shows this capability).
In regards to claim 5, Hill further discloses the indicator is configured for engagement with, and positioning between, the spring and a flange of the first component (fig. 1 shows this capability).
In regards to claim 7, Hill further discloses the one or more through-holes comprises a plurality of through-holes (shown in fig. 1), wherein the indicator is annular, and wherein the fitting assembly is configured to receive the first component and the second component such that, when the nut is rotated, a visibility of the indicator through each of the plurality of through-holes changes (figs. 3-4 show this capability).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hill as applied to claim 1 above.
In regard to claim 6, Hill discloses the assembly of claim 1. 
Hill is silent to the indicator being coated in a lubricant configured to reduce friction between the indicator and the nut and between the indicator and the first component.
The examiner takes official notice that it is well-known to lubricate disc springs. It would have been obvious before the effective filing date to one of ordinary skill in the art to provide the disc springs of Hill with lubricant in order to reduce friction between the springs and the nut.
In regard to claim 8, Hill discloses the assembly of claim 1. Hill further discloses the indicator comprises a color-coated surface, and wherein, when the nut is rotated, a visibility of the color-coated surface through the one or more through-holes changes (see paragraph [0023]).
Hill is silent on the indicator being made of metal.
The examiner takes official notice that it is well-known to make disc springs from metal. It would have been obvious before the effective filing date to one of ordinary skill in the art to make the outermost disc spring of Hill (and therefore the indicator 20) of metal due to its strength, flexibility, etc. It is further noted it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  See MPEP 2144.07. 

Allowable Subject Matter
Claims 10-20 are allowed.
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not show or suggest a fitting assembly or method comprising all limitations of the claims.
Hill discloses a fitting assembly comprising most limitations of the claims as shown above, but does not show or suggest the retainer assembly comprises a retaining ring and a retainer, wherein the retaining ring is configured to engage with the retainer and a recess disposed in the inner surface of the nut to retain the retainer within the chamber portion, and wherein the retainer is configured to interface with the spring to retain the spring within the chamber portion, or first and second components coupled to the nut.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the remaining cited prior art shows a similar fitting assembly.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505. The examiner can normally be reached Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679                                                                                                                                                                                                        04/26/2022